DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 March 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a ground electrode … connected to a reference potential” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 10, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagahama et al. (U.S. Patent No. 7514843).
Regarding independent claim 1: Nagahama et al. (e.g. see FIG. 5, FIG. 6) discloses a piezoelectric driving device comprising: a vibrating portion (FIG. 5: 66) including a piezoelectric element for driving (FIG. 5: 82A, 82B) and a piezoelectric element for detection (FIG. 5: 82C) and vibrating by driving of the piezoelectric element for driving (FIG. 5: 82A, 82B); a drive circuit (FIG. 6: 846) that generates a drive signal for driving the piezoelectric element for driving (FIG. 5: 82A, 82B); and a detection circuit (FIG. 6: 841; lines 12-57 of col. 13) that detects vibration of the vibrating portion (FIG. 5: 66) based on a detection signal output from the piezoelectric element for detection (FIG. 5: 82C) with the vibration of the vibrating portion (FIG. 5: 66), wherein the piezoelectric element for detection (FIG. 5: 82C) is placed in an area containing a center of the vibrating portion (FIG. 5: 66). 
Regarding claims 6, 10, 14 and 18: it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to employed (the piezoelectric driving device that is employed in a robot or an electronic component conveyance apparatus or a printer or a projector) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).   
Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.
For amendment purpose, Applicants are very much appreciated for indicating the portion(s) of the specification which dictates the structure(s) relied on for proper interpretation as well as for verification and determination of the metes and bounds of the claimed invention.  Applicants’ indication of the specific figures and items of figures which represent features of the invention disclosed in the amended claims, is also expected. 
Additionally, in the event that other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s).
Allowable Subject Matter
Claims 2-5, 7-9, 11-13, 15-17 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to incorporate all of the limitations and/or any intervening claim(s) into the independent claim(s).
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, prior arts of record fail to disclose “the piezoelectric element for detection includes the piezoelectric material; a signal electrode for detection placed above one of the first surface and the second surface, to which the detection signal is output, and a ground electrode for detection placed above the other of the first surface and the second surface and connected to the reference potential.”
Claims 3-5, 7-9, 11-13, 15-17 and 19-20 depend on claim 2.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the claims thereof patentable over the prior arts of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miyazawa (U.S. Pre-Grant Publication No. 20040080243) discloses a rotation/displacement converting actuator has an actuator unit constituted by a displacing body and an actuator in which the displacing body can be linearly displaced. The actuator has a pair of plate-shaped bases, a rotor, a vibrating element that rotates the rotor, and a cam mechanism for converting rotary motion of the rotor to linear motion of the displacing body. The rotor is fixed to a shaft to which the rotor (cam rotor) is fixed. An outer circumferential surface of the rotor constitutes a cam surface of the cam mechanism. A roller is provided at a tip portion of the displacing body. The roller abuts on the outer circumferential surface (cam surface) of the rotor.
Kajino et al. (U.S. Pre-Grant Publication No. 20170279033) discloses a piezoelectric actuator including a first piezoelectric element that outputs a first signal when being driven, a second piezoelectric element that outputs a second signal when being driven, a signal combining part that delays phase of the second signal and outputs a composite signal by combination of the second signal and the first signal, and a drive state determination part that determines respective drive states of the first piezoelectric element and the second piezoelectric element based on the composite signal.
Kajino et al. (U.S. Pre-Grant Publication No. 20170279378) discloses a piezoelectric actuator including a plurality of piezoelectric elements that generate a driving force to be transmitted to a driven portion; and a power supply portion that supplies power to the plurality of piezoelectric elements. The plurality of piezoelectric elements are electrically connected to the power supply portion in parallel.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





15 January 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837